In an action to foreclose a mortgage, the defendant Anthony M. Ventura appeals from an order of the Supreme Court, Richmond County (Ponterio, J.), dated July 14, 1999, which denied his motion for leave to vacate a judgment entered against him upon his failure to appear or answer.
Ordered that the order is affirmed, with costs.
The defendant failed to show a meritorious defense to the action and therefore was not entitled to vacatur of the judgment *264entered against him (see, CPLR 317; Nicolosi v Sleuth Sec. Sys., 247 AD2d 521). Bracken, J. P., Altman, Friedmann and Krausman, JJ., concur.